Citation Nr: 0611435	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  99-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, claimed as 
secondary to service-connected disability.

2.  Entitlement to service connection for osteoarthritis of 
the lumbar spine, claimed as secondary to service-connected 
disability.

3.  Entitlement to special adaptive housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

In accordance with 38 U.S.C.A. § 5103(a), VA has a duty to 
inform the veteran of the evidence necessary to substantiate 
his claims.  In February 2003, the veteran was sent a letter 
which informed him of VA's new duty to assist with claims.  
However, the letter informed the veteran of the type of 
evidence needed for a service connection claim but not the 
evidence needed for service connection on a secondary basis 
or the evidence needed for his special adaptive housing 
claim.  As such, a remand for additional notification is in 
order.

Also, additional medical opinions are needed before a final 
decision is issued in these matters.  For clarification, the 
veteran was treated for psychophysiologic nervous system 
reaction in service (characterized as a neurologic disorder 
upon discharge) which competent medical evidence found was 
not incurred in the line of duty.  See 1969 service medical 
records.  The veteran had suffered a head injury as a child 
but as his symptoms had increased while on active duty, 
service connection was established based on aggravation of a 
pre-existing disability and rated for the manifestations to 
include headaches, dizziness and syncope (loss of 
consciousness).  See September 1969 rating decision.

An October 1994 rating decision reflects that the veteran's 
psychological manifestations of his disability were severely 
disabling but when his physiological manifestations were also 
considered, he was rendered unemployable such he met the 
prior criteria for a 100 percent disability.  The veteran is 
also service-connected for osteoarthritis of the left knee 
and post-operative residuals of lateral meniscus tear of the 
right knee, each separately evaluated as 10 percent 
disabling.  

The veteran currently contends that his psychophysiologic 
nervous system reaction has led to the development of 
coronary artery disease, status post myocardial infarction.  
In February 1999, a private physician indicated that the 
veteran was service-connected for a nerve condition and was 
under treatment for anxiety and depression, which could help 
precipitate heart attacks such as the veteran had recently 
experienced.  However, the medical opinion is not very 
probative as it is generic in nature and does not provide a 
medical rationale that is specific to the veteran's medical 
history.  Instead the opinion refers to general relationships 
between treatment for anxiety and heart attacks.  A VA 
primary care provider indicated in an April 1999 letter that 
treatment for anxiety and depression could precipitate heart 
attacks but is similarly vague and lacking in an accompanying 
medical rationale specific to the veteran's medical history.

A July 2003 letter from a VA physician details the veteran's 
medical history and indicates that in 1998 the veteran was 
diagnosed with a myocardial infarction.  Despite indicating 
that the blockage revealed by the cardiac cauterization was 
normal for a man over the age of 40, the physician indicated 
that the veteran's depression, anxiety, and seizure disorder, 
combined with the stress and lack of cardiac stimulation 
beginning with wheelchair confinement, may have been 
contributing factors to his current cardiac condition.  
However, the use of such cautious language lessens the 
probative value of the physician's opinion, especially in 
light of his indication that the veteran's blockage was 
normal his age.

In contrast, a July 2004 VA examination report contains a 
medical opinion that it was less likely than not that the 
veteran's cardiac disability was related to his service-
connected psychiatric disability and that while stress of all 
forms could exacerbate a number of conditions, the major risk 
factors for coronary artery disease was age, smoking (veteran 
had multiple pack a day habit), and lipid panel.  

While the weight of the competent and probative medical 
evidence currently appears to be against the veteran's claim 
of secondary service connection for his cardiac disability, a 
medical opinion regarding aggravation is needed.  An April 
1999 VA medical note indicates that at the veteran's request, 
the VA mental health physician indicated that the veteran's 
anxiety and depression and his cardiac disability were inter-
related and exacerbate each other.  However, the VA mental 
health physician did not include an opinion as to whether the 
veteran's service-connected psychiatric symptoms resulted in 
a definite, permanent increase in the cardiac disability, and 
as a result, a VA examination is in order.

As for the veteran's lumbar disability claim, there is some 
indication in the record that the veteran's history of 
syncope may have contributed to his development of 
osteoarthritis of the lumbar spine.  A July 2004 VA 
examination report indicates the veteran's psychiatric 
disorder was unlikely to influence his perception of pain and 
therefore did not affect the spine disability.  The report 
also contains an unfavorable opinion as to whether the 
veteran's spine disability was the result of his military 
service but does not contain an opinion as to whether the 
disability was the result of the veteran's service-connected 
psychophysiologic nervous system reaction.  A February 2005 
VA examination report shows the examiner indicated the 
veteran's history of syncopal episodes and multiple falls 
likely permanently aggravated his osteoarthritis of the 
lumbar spine.  However, the examiner did not define a 
specific definite, permanent increase in the spine disability 
and an examination is in order.

The veteran's treating VA physician indicates in an August 
2005 administrative note that based on a June 2005 surgical 
consultation note, the veteran's knee disabilities had 
resulted in the loss of use of both lower extremities and he 
should be entitled to special adaptive housing.  However, a 
disability for an adaptive housing claim must be totally and 
permanently disabling.  Here, the notes reflect that the 
veteran was advised of the need for a left knee replacement 
which casts doubt on the permanence of the veteran's loss of 
use of the lower extremities.  A medical opinion is needed 
for clarification.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that the veteran is properly notified of 
the evidence needed to substantiate his 
appeal for secondary service connection 
and special adaptive housing.  In 
particular, the notification requirements 
and development procedures set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and 
satisfied.  

2.  Schedule the veteran for VA heart 
examination.  After reviewing the 
evidence of record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
diagnosed cardiac disability at least as 
likely as not (50%) is aggravated by his 
service-connected psychophysiologic 
nervous system reaction, to include both 
psychiatric and physical manifestations.  
The Board notes that temporary and 
intermittent flare-ups of any condition 
would not itself constitute aggravation, 
unless the underlying condition is 
considered to have gotten worse.  If 
found, the examiner should indicate any 
specific definite, permanent increase.

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

3.  Schedule the veteran for VA spine 
examination.  After reviewing the 
evidence of record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
diagnosed lumbar spine disability at 
least as likely as not (50%) the result 
of his veteran's history of syncopal 
episodes and multiple falls.

If found not at least as likely as not 
the result of his history of syncopal 
episodes and multiple falls, the examiner 
should indicate whether the veteran's 
diagnosed lumbar spine disability at 
least as likely as not (50%) is 
aggravated by his service-connected 
psychophysiologic nervous system 
reaction, to include both psychiatric and 
physical manifestations.  The Board notes 
that temporary and intermittent flare-ups 
of any condition would not itself 
constitute aggravation, unless the 
underlying condition is considered to 
have gotten worse.  If found, the 
examiner should indicate any specific 
definite, permanent increase.

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

4.  Schedule the veteran for VA joint 
examination.  After reviewing the 
evidence of record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's 
service-connected disabilities at least 
as likely as not (50%) results in loss of 
use of his lower extremities and indicate 
whether any loss of use is permanent.

5.  Readjudicate the veteran's secondary 
service connection claims and his adaptive 
housing claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken on the claim for benefits and all 
evidence received since April 2005.  The 
appellant and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DAVID P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





